UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6600



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CARL ANTHONY SMITH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-94-1)


Submitted:   July 2, 2003                  Decided:   July 17, 2003


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Anthony Smith, Appellant Pro Se. John Staige Davis, V, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Anthony Smith appeals the district court’s order denying

his motion for a reduction in sentence pursuant to 18 U.S.C. §

3582(c) (2000). We have reviewed the record and find no reversible

error.   In addition to the reasoning of the district court, see

United States v. Smith, No. CR-94-1 (E.D. Va. Apr. 1, 2003), we

further find that Amendment 640 to U.S.S.G. § 2D1.1(a)(3) is a

substantive amendment and that the Sentencing Commission did not

intend that it be retroactively applied.        Accordingly, we affirm

the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2